       Case 4:21-cv-00428 Document 1 Filed on 02/08/21 in TXSD Page 1 of 6



                            UNITED STATE DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

Miguel Maldonado,                              §
                                               §
Plaintiff,                                     §
                                               § Case No. ______________________
v.                                             §
                                               §
Gallant Builders, LLC,                         §
                                               §
Defendant.                                     §

                                  ORIGINAL COMPLAINT

                                           SUMMARY

        1.     Gallant Builders, LLC (“Gallant”), (“Defendant”) failed to pay Miguel Maldonado

(“Maldonado”) overtime wages required by the Fair Labor Standards Act (FLSA).

        2.     In particular, Gallant misclassified Maldonado as a contractor instead of an

employee like all its other workers holding his same job title and performing the same job duties.

Gallant paid Maldonado a flat hourly rate for all hours workers regardless of the overtime hours.

        3.     Gallant is liable to Maldonado for all unpaid overtime wages for the last three

years, liquidated damages, interested, attorney’s fees and costs of court.

                              JURISDICTION AND VENUE

        4.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        5.     This Court has personal jurisdiction over Gallant Builders, LLC because this

Defendant is a Texas company organized under the laws of Texas with its headquarters at 6990

Portwest Drive, Suite 170, Houston, Texas 77024. This Defendant may be served by serving its

registered agent and Chief Executive Officer, Bradley A. Wheeless 6990 Portwest DR. # 170

Houston, TX.
      Case 4:21-cv-00428 Document 1 Filed on 02/08/21 in TXSD Page 2 of 6



        6.      Venue is proper in this district pursuant to 28 U.S.C. 5 1391(b)(2) because the

Defendant, Gallant, is domiciled in this district for venue purposes, and the facts giving rise to

this claim occurred in this district.

                                            PARTIES

        7.      Miguel Maldonado was an hourly employee of Gallant and currently resides in

Deer Park, Texas. He worked for Gallant as a safety coordinator from approximately August 2018

to December 2020 without overtime pay despite working substantial overtime hours virtually

every week. His consent to be a party plaintiff is attached to this Complaint as Exhibit 1.

        8.      Defendant Gallant is a construction company based in Houston, Texas Defendant

Gallant has its headquarters at 6990 Portwest Drive Suite 170 Houston TX 77024.

                                    COVERAGE UNDER THE FLSA

        9.      At all relevant times, Gallant was employer within the meaning of the Section 3(d)

of the FLSA, 29 U.S.C. § 203(d).

        10.     At all relevant times, Gallant was enterprises within the meaning of Section 3(r)

of the FLSA, 29 U.S.C. § 203(r).

        11.     At all relevant times, Gallant was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C.

§ 203(s)(1), because it had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials—such as

trailers, tools, cell phones, computers, and personal protective equipment—that had been moved

in or produced for commerce. In particular, Gallant is an emerging leader in the Houston

construction market that provides flexible solutions for a variety of building needs, boast a wide




                                                2
      Case 4:21-cv-00428 Document 1 Filed on 02/08/21 in TXSD Page 3 of 6



range of pre-construction and construction management services in both commercial and

industrial industries.

        12.     At all relevant times, Gallant had annual gross volume of sales made in excess of

$500,000.

        13.     At all relevant times, Maldonado was engaged in commerce or in the production

of goods for commerce, and in particular were part of the team of workers that oversaw the project

management and construction of office administrative buildings near industrial plants in Texas.

                                          THE FACTS

        14.     Gallant Houston based construction company that focuses on both industrial and

commercial projects throughout Texas. Gallant employed Plaintiff as a safety coordinator as part

of its team that oversaw the project management of multiple new administrative office buildings.

        15.     While performing work for Defendant, Plaintiff routinely used hard hats, ladders,

wrenches, and other tools that were produced for or traveled in interstate commerce. The

materials used to construct the buildings where plaintiff was in charge of safety had traveled

through interstate commerce.

        16.     Gallant hired multiple other safety coordinators like Plaintiff who performed the

same essential duties, but classified them as employees.

        17.     However, Gallant Classified Maldonado as a contractor. This is true even though

he worked for longer periods of time than other safety coordinators. When he was first hired, he

asked about being paid overtime and was told by his supervisor that the company would not pay

him overtime. Instead, he was paid a flat hourly rate for all hours worked despite regularly

working more than 40 hours per week.

        18.     Gallant did not pay Maldonado a salary.


                                               3
      Case 4:21-cv-00428 Document 1 Filed on 02/08/21 in TXSD Page 4 of 6



       19.      When Maldonado worked fewer than 40 hours in a week, his pay was reduced by

the number of hours he worked to reflect a true hourly rate of pay.

      20.       The following facts, among others, establish that Maldonado was an employee of

Gallant as that term is defined under the FLSA:

             a. Gallant hired other safety coordinators who performed the exact same job
                duties as Plaintiff, classified them as employees and provided them with a
                W-2 tax document. Indeed, these other properly classified safety
                coordinators worked substantially shorter periods of time with Gallant than
                Plaintiff;

             b. Gallant hired Maldonado with the intention that he continue to work for
                Gallant indefinitely and, in fact, Maldonado worked continuously for Gallant
                from approximately August 2018 until December 2020;

             c. During the time Maldonado worked for Gallant, he did not work for any
                other company or employer and as a practically matter worked so many
                hours that he was able to work only for Gallant while in its employ;

             d. Gallant paid Maldonado on an hourly basis with no premium pay for
                overtime hours;

             e. Gallant did not pay Maldonado on project basis;

             f. Gallant required Maldonado to track the hours he worked on a daily and
                weekly basis and report such hours worked on a Gallant payroll form which
                had to be approved by his manager before being processed by Gallant’s
                payroll department;

             g. Gallant provided Maldonado a handbook and other standard operating
                procedures which he, like other safety coordinators and employees, was
                required to follow when performing his job;

             h. Maldonado worked side by side Gallant mangers such as the superintends
                and project coordinators on a daily basis and followed their instructions on
                the details of his job;

             i. Maldonado had to report not only to the Gallant project manager and
                superintendent at each project, but also to the Gallant safety director who
                oversaw all of the safety coordinators;




                                                4
      Case 4:21-cv-00428 Document 1 Filed on 02/08/21 in TXSD Page 5 of 6



             j. Gallant provided Plaintiff with all of the materials and equipment to perform
                his job including, but not limited to, a Gallant cell phone, computer, gloves,
                vest, hardhat, office trailer, internal office space;

             k. Gallant provided Maldonado with a Gallant email address and required him
                to use it when communicating on behalf of Gallant;

             l. Gallant required Maldonado to wear the Gallant name and logo on his
                clothing including his hat, vest, mask and other items and was told to hold
                himself out as a Gallant representative when interacting with subcontractors
                at the site; and

             m. While employed with Gallant for 28 months, Maldonado did not have any
                other sources of wages and was dependent on Gallant to earn a living.

                              CAUSES OF ACTION UNDER THE FLSA

       21.      The FLSA requires employers to pay employees overtime at the rate of one and

one-half times their regular hourly rate of pay.

       22.      Gallant paid Maldonado and hourly rate, but did not pay him an overtime premium

when he worked more than 40 hours in a workweek during the entire roughly 28 months he

worked for Gallant. This practice violates the FLSA.

       23.      As a result, Maldonado is entitled to all of his back overtime wages, liquidated

damages in an amount equal to the backpay, attorney’s fees, interest, reimbursed business

expenses, costs and such other relief to which they he is entitled.

                                                   PRAYER

       24.      Maldonado pray for relief as follows:

                 a.      An Order pursuant to Section 216(b) of the FLSA finding Gallant

                         Builders, LLC is liable for unpaid back wages due to Maldonado and for

                         liquidated damages equal in amount to his unpaid compensation;

                 b.      For an Order awarding attorneys' fees, costs and pre- and post-judgment

                         interest; and

                                                   5
Case 4:21-cv-00428 Document 1 Filed on 02/08/21 in TXSD Page 6 of 6



       c.    For an Order granting such other and further relief as may be necessary

             and appropriate.

                                  Respectfully submitted,

                                  By: / s / Galvin Kennedy
                                      Galvin Kennedy
                                      Galvin@KennedyAttorney.com
                                      Federal Bar No. 20791
                                      Texas State Bar No. 00796870
                                      KENNEDY LAW FIRM, LLP
                                      2925 Richmond Ave., Ste. 1200
                                      Houston, TX 77098
                                      Telephone: (713) 425-6445
                                      Facsimile (888) 535-9271


                                  ATTORNEYS IN CHARGE FOR PLAINTIFF




                                    6
